Citation Nr: 0120079	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
disfiguring scars of the lips, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for other 
scars of the right cheek, eyebrows, and lips, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
deformity of the nose with obstruction of the right naris, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that, in a July 2001 Informal Brief prepared 
by the veteran's accredited representative, a claim for 
secondary service connection for a dental condition and 
mental disorder is set forth.  This issue is hereby referred 
to the RO for appropriate action. 


REMAND

Upon review of the claims file, the Board finds that 
additional action by the RO is required prior to further 
Board review of the veteran's claims.  Pursuant to 38 C.F.R. 
§ 19.31 (2000), a Supplemental Statement of the Case will be 
furnished to the veteran and accredited representative when 
additional pertinent evidence is received after the issuance 
of a Statement of the Case or most recent Supplemental 
Statement of the Case.  In this case, medical evidence 
relevant to all of the issues on appeal was associated with 
claims file prior to the transfer of the case to the Board's 
custody, which evidence has not yet been addressed by the RO 
by way of a Supplemental Statement of the case, or otherwise.  
This additional evidence includes a December 1999 VA scars 
and sense of smell examination report and a January 2000 VA 
ear, nose, and throat consultation report.  

Moreover, the record reveals that the veteran has expressed 
disagreement with a May 1999 rating decision (issued by the 
RO in July 1999), which, in pertinent part, granted service 
connection for sensory and motor loss of the superior lip 
area and assigned a 10 percent disability rating therefor.  
The notice of disagreement was received in August 1999.  
However, the RO has not produced a statement of the case on 
this issue as required by 38 C.F.R. § 19.26 (2000).  While 
the Board may not exercise jurisdiction over claims in the 
absence of a properly perfected appeal, the matter must 
nevertheless be remanded for the issuance of a statement of 
the case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In addition to the aforementioned, the requirements of the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was signed into law 
by the President on November 9, 2000, are applicable to this 
case.  Codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his 
claims. 

2.  After all required notification and 
development have been completed, the RO 
should take any additional evidentiary 
development deemed necessary to 
adjudicate the increased rating claims 
currently on appeal.  If any benefit 
sought remains denied, the RO must issue 
a Supplemental Statement of the Case.  

In regard to the increased rating claim 
for disfiguring scars, attention is 
directed to the findings made at the 
December 1999 VA examination and the 
relevant schedular criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2000), 
which in part provides that, when there 
is marked discoloration, color contrast, 
or the like, a 30 percent disability 
rating may be raised to 50 percent, etc.  

Concerning the increased rating claim 
for a deformity of the nose with 
obstruction of the right naris, the RO 
should consider and discuss whether 
separate ratings are warranted under 
38 C.F.R. § 4.97, Diagnostic Codes 6502 
and 6504 (2000).  

3.  The RO should issue a statement of 
the case in response to the August 1999 
notice of disagreement with the May 1999 
rating decision that granted service 
connection for sensory and motor loss of 
the superior lip area and assigned a 10 
percent disability rating.  If, and only 
if, the veteran files a substantive 
appeal in a timely manner, this issue 
should be returned to the Board.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case prepared as to rating issues on appeal.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


